Exhibit 10.33

Prepared By/Return To:

David B. Williams, Esquire

Bush Ross, P.A.

Post Office Box 3913

Tampa, Florida 33601

MORTGAGE, SECURITY AGREEMENT AND ASSIGNMENT OF RENTS

THIS MORTGAGE, SECURITY AGREEMENT AND ASSIGNMENT OF RENTS (“Mortgage”) executed
this 30 day of April, 2010, by AEROSONIC CORPORATION, a Delaware corporation
(“Mortgagor”), whose address is 1212 North Hercules Avenue, Clearwater, Florida
33765, and the successors and assigns of Mortgagor, including all subsequent
grantees, either voluntarily by act of the parties or involuntarily by operation
of law, and M & I MARSHALL & ILSLEY BANK (“Mortgagee”), whose address is 501
East Kennedy Blvd., Suite 900, Tampa, Florida 33602, its successors and assigns;

W I T N E S S E T H:

THAT for good and valuable consideration and also in consideration of the
aggregate sum of money named in the Notes (as hereinafter defined) of even date
herewith hereinafter described, and such additional sums of money as shall be
borrowed by Mortgagor from Mortgagee or expended by Mortgagee for the account of
Mortgagor, and any extensions, renewals, modifications or amendments of same,
and any indebtedness, liabilities or obligations, now existing or hereinafter
arising, due or to become due, absolute or contingent of the Mortgagor to the
Mortgagee under any Rate Management Obligation (as hereinafter defined),
Mortgagor does hereby grant, bargain, lien, encumber, sell, alien, mortgage,
remise, release, convey and confirm unto Mortgagee, in fee simple, the real
estate, of which Mortgagor is now seized and possessed and in actual possession,
situate in Pinellas County, Florida, and more particularly described in attached
Exhibit “A” (“Premises”). “Rate Management Obligation” shall mean any and all
debts, obligations and liabilities of a person, whether absolute or contingent
and howsoever and whenever created, arising, evidenced or acquired (including
all renewals, extensions and modifications thereof and substitutions therefore),
under (i) any and all Rate Management Transactions (as hereinafter defined) and
(ii) any and all cancellations, buy backs, reversals, terminations or
assignments of any Rate Management Transactions. “Rate Management Transaction”
shall mean any transaction (including an agreement with respect thereto) now
existing or hereafter entered into between Mortgagor and Mortgagee, or any
affiliate thereof, which is a rate swap, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or



--------------------------------------------------------------------------------

equity index option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, forward
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option or any other similar transaction (including any option with
respect to any of these transactions) or any combination thereof, whether linked
to one or more interest rates, foreign currencies, commodity prices, equity
prices or other financial measures.

TOGETHER with all of Mortgagor’s right, title and interest in and to (i) all
buildings, structures and improvements of every nature whatsoever now and
hereafter on said Premises, (ii) all insurance policies, leases, subleases and
other agreements affecting the use, enjoyment or occupancy of the Premises
heretofore or hereafter entered into and all accounts, rents, revenues, issues,
profits and all proceeds from the sale or other disposition of such agreements
accruing and to accrue from said Premises, (iii) all gas, steam, electric, water
and other heating, cooking, refrigerating, lighting, plumbing, ventilating,
irrigating and power systems, machines, building materials, appliances,
furniture, equipment, goods, inventory, supplies, fixtures and appurtenances and
personal property of every nature whatsoever, which now or may hereafter pertain
to or be used with, in or on said Premises, even though they may be detached or
detachable, (iv) all easements, rights-of-way, licenses, privileges, gores of
land, streets, ways, alleys, passages, sewer rights, waters, water rights,
permits, development rights and powers and all estates, rights, titles and
interests in any way belonging, relating or appertaining to the Premises,
(v) all Accounts, Goods, Chattel Paper, Deposit Accounts, Farm Products,
Instruments, Documents, General Intangibles, Inventory, Consumer Goods,
Equipment, Fixtures and Investment Property, as the foregoing terms are defined
in the Uniform Commercial Code, (vi) contract rights, franchises, books,
records, plans, specifications, approvals and actions which now or hereafter
relate to, are derived from or are used in connection with the Premises, or the
use, operation, maintenance, occupancy or enjoyment thereof or the conduct of
any business or activities thereon, (vii) all the tenements, hereditaments,
appurtenances, reversions and remainders belonging or pertaining to the
Premises, (viii) any and all judgments, awards, settlements, claims, demands,
payments, proceeds or other income arising in connection with the Premises,
(ix) any items described in those certain UCC-1 Financing Statements of even
date herewith between Mortgagor and Mortgagee and (x) any extensions, additions,
increases, substitutions, replacements, parts, accessions, improvements,
betterments, proceeds, products and renewals to any of the aforesaid property,
whether now existing or hereafter arising, all of the foregoing being included
in the term “Premises,” it being the intention of Mortgagor and Mortgagee that
this Mortgage (which is to be filed for record in the real estate records of the
county mentioned above) shall also constitute a security agreement and financing
statement as to the Premises herein mortgaged under the Florida Uniform
Commercial Code, and that Mortgagee have all rights and remedies of a secured
party thereunder;

TO HAVE AND TO HOLD the same, together with the tenements, hereditaments and
appurtenances thereto belonging or in anywise appertaining.

AND Mortgagor does hereby covenant with Mortgagee that it is indefeasibly seized
of said Premises in fee simple and is the record owner thereof; that it has full
power and lawful right to convey said Premises in fee simple as aforesaid; that
it shall be lawful for Mortgagee at all times peaceably and quietly to enter
upon, hold, occupy and enjoy said Premises; that said Premises are free from all
encumbrances subject to all matters shown in the title policy being issued in
favor of Mortgagee; that Mortgagor will make such further assurances to protect
the fee simple title to said Premises in Mortgagee as may reasonably be
required; and that Mortgagor does hereby warrant the title to said Premises and
will defend the same against the lawful claims of all persons whomsoever.

PROVIDED, ALWAYS, that if Mortgagor shall pay unto Mortgagee those certain Notes
(as such term is defined in the Loan Agreement) dated as of the date hereof (the
“Notes”) from Mortgagor to Mortgagee issued pursuant to that certain Loan
Agreement of even date by and between Mortgagor and Mortgagee (the “Loan
Agreement”), and shall promptly perform, comply with and abide by each and every
stipulation, agreement, condition and covenant of said Loan Agreement, Notes and
of this Mortgage, then the estate hereby created shall cease and be null and
void. Capitalized terms not otherwise defined herein shall have the meanings
assigned to such terms in the Loan Agreement.



--------------------------------------------------------------------------------

AND, Mortgagor does hereby covenant and agree as follows:

Payment of Indebtedness and Performance of Obligations. Certain documents and
instruments other than the Loan Agreement, Notes and Mortgage have been executed
or are to be executed from time to time evidencing, securing or otherwise
relating to the Loan (collectively, the “Other Loan Documents”). The Loan
Agreement, Notes, Mortgage and Other Loan Documents are sometimes collectively
referred to herein as the “Loan Documents”. Mortgagor shall pay all and singular
the principal and interest and other sums of money payable by virtue of the
Notes and this Mortgage, or either, promptly on the days the same come due, and
shall perform, comply with and abide by each and every stipulation, agreement,
condition and covenant in the Loan Agreement, Notes, this Mortgage and the Other
Loan Documents and any extensions, renewals, modifications or amendments of the
foregoing described documents given by Mortgagor in connection herewith, all of
which are secured by this Mortgage, including, but not limited to, all costs and
expenses paid by Mortgagee in connection with the Mortgage and under any of the
other Loan Documents. Notwithstanding the above, the recovery under this
Mortgage shall be limited to the total principal amount of $3,500,000.00,
together with any accrued interest and any other charges, costs or expenses or
other such sums due under the Notes.

Taxes.

Mortgagor shall pay promptly, when due, any premiums on the insurance policies
and renewals and provide Mortgagee a receipt evidencing same. Mortgagor shall
pay all and singular the taxes, assessments, levies, liabilities, obligations
and encumbrances of every nature on the Premises when due and payable according
to law before they become delinquent; and if the same shall not be promptly
paid, Mortgagee may at any time, either before or after delinquency, pay,
compromise, purchase, discharge or settle the same, or redeem the same from any
tax or assessment, without waiving or affecting its rights hereunder.

Mortgagor shall deliver to Mortgagee, on or before March 15th of each year, tax
receipts evidencing the payment of all taxes for the preceding calendar year,
shall deliver to Mortgagee receipts evidencing the payment of all liens for
public improvements within ninety (90) days after the same shall become due and
payable, and Mortgagor shall pay or discharge within ninety (90) days after the
due date any and all governmental levies that may be made on the Premises or
this Mortgage or the Notes, or in any other way resulting from the indebtedness
secured by this Mortgage; and if this condition be not complied with and
performed, Mortgagee may, but need not, pay such sum or sums without waiving or
affecting its rights hereunder.

Insurance.

Mortgagor shall at its sole expense obtain for delivery to, and maintain for the
benefit of, Mortgagor during the life of the Mortgage, in form and substance and
from an insurer acceptable to Mortgagee in Mortgagee’s sole discretion, public
liability insurance, hazard, wind, flood, Worker’s Compensation Insurance and
Builder’s Risk Insurance, as appropriate, in such amounts and for such periods
as Mortgagee may require. Mortgagor shall pay promptly, when due, any premiums
on the insurance policies and renewals and provide Mortgagee a receipt
evidencing same. Mortgagor shall keep the buildings and all equipment and
personal property now or hereafter on the Premises fully insured in an amount at
least equal to the full insurable value on a replacement cost basis, but in no
event less than



--------------------------------------------------------------------------------

the unpaid balance of the Notes secured by this Mortgage, including both fire
and extended coverage insurance as required by Mortgagee. Where appropriate,
said policy or policies shall be held by Mortgagee and shall bear a Standard New
York Mortgagee Clause without contribution, making the loss under said policy or
policies payable to Mortgagee as its interest may appear and shall provide for
thirty (30) day notice of cancellation and such other terms required by
Mortgagee; and in the event any sum of money becomes payable under any such
policy or policies, Mortgagee shall have the option to receive and apply the
same on account of the indebtedness hereby secured, or to permit Mortgagor to
receive and use said sum, or any part thereof, for other purposes without
thereby waiving or impairing any equity, lien or right under and by virtue of
this Mortgage; and in the event Mortgagor does not comply with this covenant,
Mortgagee may place and pay for such insurance or any part thereof without
waiving or affecting the option to foreclose, or any other right thereunder.

Provided that the same is available, Mortgagor, at its expense and if required
by Mortgagee, shall carry flood insurance for the maximum amount available or
the amount secured by this Mortgage, whichever is less, pursuant to the Flood
Disaster Protection Act of 1973 or any subsequent legislation, and in the event
that Mortgagee shall require flood insurance, the payment of premiums for such
insurance and the application of any proceeds therefrom shall be governed by the
provisions of paragraph 3(a) of this Mortgage and other applicable provisions
hereof.

Reserve for Taxes and Insurance. In order to provide for the payment of taxes,
assessments, insurance premiums (including flood insurance) and other annual
charges on the Premises, Mortgagor, upon the occurrence of an Event of Default
under the Loan Agreement (“Event of Default”), and upon Mortgagee’s written
request, will pay monthly to Mortgagee, in addition to the other payments
provided herein, a sum estimated to be equivalent to one twelfth (1/12th) of
such items, which payment may be held by Mortgagee and commingled with other
funds or its own funds without interest for the payment of such items. If the
amount estimated to be sufficient to pay said items is not sufficient, Mortgagor
will pay the difference upon demand. The provisions of this paragraph are solely
for the added protection of Mortgagee and entail no responsibility on
Mortgagee’s part beyond the allowance of due credit, without interest, for sums
actually received by it. Upon the occurrence of an Event of Default under this
Mortgage, Mortgagee may apply all or any part of the accumulated funds then
held, upon any obligation secured hereby.

Use, Preservation and Maintenance of Property.

Mortgagor shall permit, commit or suffer no waste, impairment or deterioration
of the Premises, or any part thereof; and, upon the failure of Mortgagor to keep
the Premises in good condition of repair, Mortgagee may demand the immediate
repair of said Premises or increase in the amount of security. Mortgagor shall
permit no exploration for, nor mining or other means of production of minerals
or other natural resources from the Premises. Mortgagor shall promptly comply
with all laws, regulations and requirements of all governmental bodies affecting
the Premises, including, but not limited to, full compliance with the Americans
With Disabilities Act of July 26, 1990, 42 U.S.C. Section 12191, et seq., as
amended from time to time, and all regulations promulgated pursuant thereto.
Mortgagor shall not construct or permit the construction of any improvements to
the Premises without Mortgagee’s prior written consent, except improvements that
do not exceed $100,000.00 in value.

Mortgagor shall not initiate, join in, acquiesce in, or consent to any change in
any private restrictive covenant, zoning law or other public or private
restriction, limiting or defining the uses which may be made of the Premises or
any part thereof, nor shall Mortgagor initiate, join in, acquiesce in, or
consent to any zoning change or zoning matter affecting the Premises. If under
applicable zoning provisions, the use of all or any portion of the Premises are
or shall become a nonconforming use, Mortgagor will not cause or permit such
nonconforming use to be discontinued or abandoned without the express written
consent of Mortgagee. Mortgagor shall not permit or suffer to occur any waste on
or to the Premises or to any portion thereof and shall not take any steps
whatsoever to convert the Premises, or any portion thereof, to a condominium or
cooperative form of management. Mortgagor will not install or permit to be
installed on the Premises any underground storage tank or above-ground storage
tank without the written consent of Mortgagee.



--------------------------------------------------------------------------------

Transfer of Property or Beneficial Interest in Mortgagor.

Upon any sale or conveyance of all or any part of the Premises or any of its
interest therein, all amounts due and payable in connection with the Notes shall
be immediately due and payable in full. A contract for deed or agreement for
deed shall constitute a sale or conveyance pursuant to this paragraph. Mortgagor
shall not further encumber the Premises or permit any other mortgages to be
filed against the Premises. This Mortgage and the Notes are not assumable.

Mortgagor shall not do or permit any Change of Control under the Loan Agreement.

Inspection. Mortgagee or its agents shall have the right to enter upon and
inspect the Premises upon reasonable notice, except in the case of an emergency.
Mortgagee shall give Mortgagor notice at the time of or prior to an inspection
specifying reasonable cause for the inspection.

Subrogation. To the extent of the indebtedness secured hereby, Mortgagee is
hereby subrogated to the lien or liens, and to the rights of the owners and
holders thereof, of each and every mortgage lien or other encumbrance on the
Premises which is paid and/or satisfied in whole or in part out of the proceeds
of the loan secured hereby, and the respective liens of said mortgages, liens or
other encumbrances shall be and the same and each of them hereby is preserved
and shall pass to and be held by Mortgagee herein as security for the
indebtedness hereby secured, to the same extent that it would have been
preserved and would have been passed to and been held by Mortgagee had it been
duly and regularly assigned, transferred, set over and delivered unto Mortgagee
by separate deed of assignment.

Condemnation. In the event the Premises, or any part thereof, shall be condemned
and taken for public use under the power of eminent domain, Mortgagee shall have
the right to demand that all damages awarded for the taking of, or damages to
said Premises, shall be paid to Mortgagee, up to the amount then unpaid on this
Mortgage, and, at the option of Mortgagee, the same may be applied upon the
payments last payable thereon.

Events of Default and Remedies.

Mortgagor acknowledges that upon an Event of Default, Mortgagor shall be in
default and Mortgagee shall have the right, but not the obligation, to pursue
all its rights and remedies under the laws of the State of Florida, including,
without limitation, the right to declare all sums due and payable under the
Notes and this Mortgage to be immediately due and payable, anything in the Notes
or herein to the contrary notwithstanding.

Mortgagor shall pay all costs, charges and expenses, including attorneys’ fees
for pre-litigation, all litigation and any and all appeals therefrom, reasonably
incurred or paid at any time by Mortgagee because of the failure of Mortgagor to
perform, comply with and abide by each and every stipulation, agreement,
condition and covenant of the Loan Agreement, Notes, this Mortgage or the Other
Loan Documents, and every such payment shall bear interest from date of payment
at the highest legal rate assessable under the Notes.



--------------------------------------------------------------------------------

Upon an Event of Default, Mortgagee shall be entitled to apply at any time
pending such foreclosure suit to the Court having jurisdiction thereof for the
appointment of a receiver of all and singular the Premises, and all of the
rents, incomes, profits, issues and revenues thereof, from whatsoever source
derived; and thereupon it is hereby expressly covenanted and agreed that the
Court shall forthwith appoint a receiver of said mortgaged property, all and
singular, and of such rents, incomes, profits, issues and revenues thereof, from
whatsoever source derived, with the usual powers and duties of receivers in like
cases, and such appointment shall be made by such Court as a matter of strict
right to Mortgagee, its successors, legal representatives or assigns, and
without reference to the adequacy or inadequacy of the value of the Premises or
to the solvency or insolvency of Mortgagor, and that such rents, profits,
incomes, issues and revenues shall be applied by such receiver to the payment of
the mortgage indebtedness, costs and charges, according to the order of such
Court.

Upon an Event of Default, Mortgagee shall have the right, without notice to
Mortgagor, to collect and receive from any tenant of any portion of the Premises
the rents, issues and profits of such demised premises and to give proper
receipts and acquittances therefor, after paying all commissions of any rental
agent collecting the same, and any reasonable attorneys’ fees and other
necessary expenses incurred in collecting same, and to apply the proceeds of
such collection upon any indebtedness, obligation or liability, of Mortgagor
hereunder.

The rights, options, powers and remedies provided to Mortgagee shall be
cumulative, and no one or more of them shall be exclusive of the other or
others, or of any right or remedy now or hereafter given or allowed by law,
including, without limitation, all rights under Chapter 697.07, Florida
Statutes, regarding assignment of rents and all rights under Chapter 702,
Florida Statutes, regarding foreclosure actions.

The proceeds of any sale of all or any portion of the Premises shall be applied
by Mortgagee first, to the extent of receiver’s fees and expenses, if any, and
to the payment of all costs and expenses (including, without limitation,
reasonable attorneys’ fees and expenses) incurred by Mortgagee, together with
interest thereon at the default rate of interest prescribed under the Notes, in
connection with any entry, action or proceeding under this Mortgage, and second,
in such order as Mortgagee may elect, to payment of other amounts secured by
this Mortgage and the Other Loan Documents. Mortgagor shall be and remain liable
to Mortgagee for any difference between the net proceeds of the sale and the
amount of the secured indebtedness until all such indebtedness has been paid in
full.

If Mortgagee shall have proceeded to enforce any right under any Other Loan
Documents and such proceedings shall have been discontinued or abandoned for any
reason, then except as may be provided in any written agreement between
Mortgagor and Mortgagee providing for the discontinuance or abandonment of such
proceedings, Mortgagor and Mortgagee shall be restored to their former positions
and the rights, remedies and powers of Mortgagee shall continue as if no such
proceedings had been instituted.

Further Assurances. Mortgagor shall do, execute, acknowledge and deliver, at the
cost of Mortgagor and without expense to Mortgagee, all and every such further
acts, deeds, conveyances, mortgages, assignments, notices of assignments,
transfers and assurances as Mortgagee shall from time to time reasonably
require, for the better assuring, conveying, assigning, transferring and
confirming unto Mortgagee the property and rights hereby conveyed or assigned or
intended now or hereafter so to be, or which Mortgagor may be or may hereafter
become bound to convey or assign to Mortgagee, or for carrying out the intention
of facilitating the performance of the terms of this Mortgage or for the filing,
registering, or recording this Mortgage and, on written demand, will execute and



--------------------------------------------------------------------------------

deliver to Mortgagee one or more financing statements or comparable security
instruments, to evidence more effectively the lien hereof upon the mixed or
personal property; and upon Mortgagor’s failure, refusal or neglect to do so
after written demand, Mortgagee shall have the right to execute any such
documents in the name of Mortgagor.

Indemnification. Mortgagor shall protect, indemnify and save harmless Mortgagee
from and against all liabilities, claims, judgments, damages, penalties, causes
of action, cost and expenses (including, without limitation, attorneys’ fees and
expenses, including those incurred in connection with appellate, bankruptcy and
post-judgment proceedings) imposed upon or incurred by or asserted against
Mortgagee by reason of: (a) ownership of this Mortgage, the Premises or any
interest therein or receipt of any rents; (b) any accident, injury to or death
of persons or loss of or damage to property occurring in, on or about the
Premises or any part thereof or on the adjoining sidewalks, curbs, adjacent
property or adjacent parking areas or streets; (c) any use, non-use or condition
in, on or about the Premises or any part thereof or on the adjoining sidewalks,
curbs, adjacent property, parking areas or streets; (d) an Event of Default
occurring under the Loan Agreement; or (e) the performance of any labor or
services or the furnishing of any materials or other property in respect of the
Premises or any part thereof. Any amounts payable to Mortgagee by reason of the
application of this paragraph shall become immediately due and payable upon
demand by Mortgagee. The obligations of Mortgagor under this paragraph shall
survive any termination or satisfaction of this Mortgage. The provisions of this
paragraph shall not apply to any obligation, claim, judgment, damage, penalty or
cause of action caused by the gross negligence or willful malfeasance of
Mortgagee.

Assignment of Additional Collateral.

Mortgagor hereby assigns to Mortgagee, to the extent assignable, the following
items, which are sometimes hereinafter collectively referred to as the
“Additional Collateral”: All licenses, permits, approvals, certificates and
agreements with or from all boards, agencies, departments, governmental or
otherwise, relating directly or indirectly to the ownership, use, operation and
maintenance of the Premises, or the construction of improvements on the
Premises, whether heretofore or hereafter issued or executed (collectively, the
“Licenses”), said boards, agencies, departments, governmental or otherwise,
being hereinafter collectively referred to as the “Governmental Authorities”;
all contracts and agreements (including, but not limited to, contracts or
agreements with contractors, architects, engineers, surveyors, other design
professionals and other consultants), subcontracts, agreements with utility
companies (public or private), service agreements, franchise agreements,
surveys, plats, site plans, soil reports, wetlands reports, environmental
studies, architectural or land planner renderings, plans and specifications,
shop drawings, floor plans, brochures, advertising materials, warranties,
guaranties and purchase orders which have heretofore been or will hereafter be
executed by or on behalf of Mortgagor, or which have been assigned to Mortgagor,
in connection with the use, operation and maintenance of the Premises, or the
construction of development improvements on the Premises (collectively, the
“Contracts”), and the parties with whom or to whom such Contracts have been or
are given are hereinafter collectively referred to as the “Contractors”; and all
leases, contracts and agreements which have heretofore been or will hereafter be
executed by or on behalf of Mortgagor in connection with the lease or sale of
any portion of the Premises (collectively, the “Sales Agreements”), and the
parties with whom or to whom the Sales Agreements have been or are given are
hereinafter collectively referred to as the “Purchasers”.

Mortgagor hereby assigns, transfers and sets over unto Mortgagee, all of
Mortgagor’s right, title and interest in and to the Additional Collateral and
all of the rights and benefits therefrom as security for the payment of the
indebtedness secured hereby and any and all future indebtedness of Mortgagor to
Mortgagee secured by this Mortgage and any and all future advance agreements
made pursuant hereto. Until the occurrence of an Event of Default and/or any
such future advance agreement(s), Mortgagor may retain, use and enjoy the
benefits of the Additional Collateral. After the occurrence of an Event of
Default, Mortgagee may enforce this assignment. The affidavit or written
statement of an officer, agent or attorney of Mortgagee stating that there has
been an Event of Default shall constitute conclusive evidence thereof, and any
of the Governmental Authorities, Contractors or Purchasers or any other person
is authorized and directed to rely thereon.



--------------------------------------------------------------------------------

Mortgagor agrees to faithfully observe and perform all of the obligations and
agreements imposed upon Mortgagor under the Additional Collateral. From and
after the date hereof, the Sales Agreements, Contracts and Licenses may not be
altered, amended or cancelled, and no new Contracts or Sales Agreements may be
entered into except in accordance herewith. Mortgagee shall not be deemed in any
manner to have assumed any of the Additional Collateral, nor shall Mortgagee be
liable to Purchasers, Governmental Authorities or Contractors by reason of any
default by any party under the Sales Agreements, Licenses or Contracts.

Mortgagor agrees to indemnify and hold Mortgagee harmless of and from any
liability, loss or damage which Mortgagee may incur by reason of any claims or
demands against it, based on its alleged assumption of Mortgagor’s duties and
obligations to perform and discharge the terms, covenants and agreements in the
Sales Agreement, Licenses and Contracts, unless Lender has assumed such Sales
Agreement, Licenses and Contracts in writing.

After the occurrence of an Event of Default, Mortgagee may, in its sole
discretion, elect to exercise any and all of Mortgagor’s rights and remedies
under the Additional Collateral without any interference and objection from
Mortgagor, and Mortgagor shall cooperate in causing the Contractors and
Purchasers to comply with all the terms and conditions of the Contracts and
Sales Agreements. In no event shall Mortgagee be obligated to exercise any or
all of such rights and remedies of Mortgagor. If, and to the extent permitted by
law and the terms of the Additional Collateral, Mortgagee may, with or without
entry upon the Premises, at its option, take over and enjoy the benefits of the
Licenses, exercise Mortgagor’s rights under the Additional Collateral, and
perform all acts in the same manner and to the same extent as Mortgagor may do.
In connection with the foregoing powers, and without limiting the same,
Mortgagee may effect new Sales Agreements, Contracts and Licenses, cancel or
surrender existing Sales Agreements, Contracts or Licenses, alter or amend the
terms of and renew existing Sales Agreements, Contracts and Licenses, and make
concessions to Purchasers, Governmental Authorities and Contractors. Mortgagor
hereby releases any and all claims which it has or may have against Mortgagee
arising out of such performance by Mortgagee.

All of the foregoing powers herein granted to Mortgagee shall be liberally
construed. Mortgagee need not expend its own funds in the exercise of such
powers, but if it does, such amounts shall be considered as advances for and on
behalf of Mortgagor secured by this Mortgage and also evidenced and secured by
the Loan Agreement, Notes and the other Other Loan Documents given in connection
herewith and also secured by any and all future advance agreement(s) made
pursuant to this Mortgage and any and all Note(s) executed and delivered in
connection therewith. Any amounts so advanced shall bear interest at the then
current rate prescribed in the Notes or promissory note(s) executed and
delivered in connection with any future advance agreement made pursuant hereto.

Mortgagor shall, upon request of Mortgagee, furnish Mortgagee a complete list of
all Sales Agreements, Contracts and Licenses. Further, if requested, Mortgagor
shall deliver to Mortgagee executed or certified copies of all Sales Agreements,
Contracts, Licenses and other written agreements, correspondence and memoranda
between Mortgagor (and its predecessors in title) and Purchasers, Contractors
and Governmental Authorities, setting forth the contractual and other
arrangements between them.

Nothing herein contained shall be construed as making Mortgagee a mortgagee in
possession, or as constituting a waiver or suspension by Mortgagee of its rights
to enforce payment of the debts under the terms hereof, the Loan Agreement,
Notes, or the other Other Loan Documents. Mortgagee is not the agent, partner or
joint venturer of Mortgagor or of any of the Purchasers, Contractors or
Governmental Authorities.



--------------------------------------------------------------------------------

Assignment of Rents and Leases. Mortgagor hereby conveys, transfers and assigns
unto Mortgagee, its successors and assigns, all the rights, interest and
privileges which Mortgagor, as lessor, has and may have in the leases now
existing or hereafter made and affecting the Premises, as said leases may have
been, or may from time to time be hereafter, modified, extended and renewed,
together with all accounts, rents, income, deposits and profits due and becoming
due therefrom (individually, a “Lease” and, collectively, the “Leases”).
Mortgagor further covenants and agrees as follows:

This assignment of leases is made as additional security for the payment of the
Notes (and all extensions or modifications thereof). It is expressly understood
and agreed by Mortgagor that before an Event of Default occurs, Mortgagor shall
have the right to collect said rents, income and profits from the Leases and to
retain, use and enjoy the same.

Mortgagor shall not enter into any leases of the Premises without Mortgagee’s
prior written consent.

Mortgagee shall not be obligated to perform or discharge any obligation or duty
to be performed or discharged by Mortgagor under any of the Leases, and
Mortgagor hereby agrees to indemnify Mortgagee for, and to save it harmless
from, any and all liability arising from any of said Leases, and this Mortgage
shall not place responsibility for the control, care, management or repair of
said Premises upon Mortgagee, or make Mortgagee responsible or liable for any
negligence in the management, operation, upkeep, repair or control of said
Premises resulting in loss or injury or death to any tenant, licensee, employee
or stranger.

The rights, options, powers and remedies to Mortgagee under this paragraph 14
shall be cumulative, and no one or more of them shall be exclusive over the
other or others, or of any right or remedy now or hereafter given or allowed by
law, including, without limitation, all rights under Chapter 697.07, Florida
Statutes, regarding assignment of rents and all rights under Chapter 702,
Florida Statutes, regarding foreclosure actions. In no event shall reference to
the foregoing statutes diminish, alter, impair or affect any other rights and
remedies of Mortgagee provided in this Mortgage and the Other Loan Documents.
This assignment of rents shall be fully operative without regard to the value of
the Premises or without regard to the adequacy of the Premises to serve as
security for the obligations owed by Mortgagor to Mortgagee, and shall be in
addition to any rights arising under Section 697.07. Further, except for the
notices required hereunder, if any, Mortgagor waives any notice of default or
demand for turn over of rents by Mortgagee, together with any rights under
Section 697.07 to apply to a court to deposit the rents into the registry of the
court or such other depository as the court may designate.

Intentionally deleted.

Bankruptcy. Mortgagor hereby agrees that in consideration of the recitals and
mutual covenants contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Mortgagor does agree that in the event Mortgagor or any partner of Mortgagor
shall (a) file with any bankruptcy court of competent jurisdiction or be the
subject of any petition under Title 11 of the U.S. Code, as amended; (b) be the
subject of any order for relief issued under such Title 11 of the U.S. Code, as
amended; (c) file or be the subject of any petition seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future federal or state act or law relating to
bankruptcy, insolvency or other relief



--------------------------------------------------------------------------------

for debtors; (d) have sought or consented to or acquiesced in the appointment of
any trustee, receiver, conservator or liquidator; or (e) be the subject of any
order, judgment or decree entered by any court of competent jurisdiction
approving a petition filed against such party for any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future federal or state act or law relating to
bankruptcy, insolvency or relief for debtors, then and in any of such events
Mortgagee shall thereupon be entitled to relief from any automatic stay imposed
by Section 362 of Title 11 of the U.S. Code, as amended, or otherwise, on or
against the exercise of the rights and remedies otherwise available to Mortgagee
as provided in this Mortgage, any Notes evidencing the subject indebtedness, or
any other documents or instruments executed in connection therewith, and as
otherwise provided by law. Mortgagor hereby agrees not to object to Mortgagee
immediately seeking relief from the automatic stay, to allow Mortgagee to
proceed immediately to obtain a final judgment of foreclosure of this Mortgage,
to complete a foreclosure sale and/or to proceed against and realize upon the
collateral for the indebtedness secured hereby and to otherwise allow Mortgagee
to take all such actions as Mortgagee may elect in its sole discretion in
pursuance of the other rights and remedies available in the Event of Default by
Mortgagor under this Mortgage and all Other Loan Documents. Mortgagor hereby
waives any protection afforded under 11 U.S.C., Section 362(a).

Financial Information. Mortgagor shall provide to Mortgagee, and shall cause
Guarantors to provide to Mortgagee all of the financial information required by
the Loan Agreement. Mortgagor’s and/or Guarantor’s failure to provide any such
information shall constitute an Event of Default under the Loan Agreement and
this Mortgage.

Future Advance.

It is the intent hereof to secure payment of the indebtedness represented by the
Notes, whether the entire amount shall have been advanced to the Mortgagor as of
the date hereof or at a later date, and to secure any other amounts or amounts
that may be added to the mortgage indebtedness under the terms of the Mortgage.
The total amount of indebtedness secured hereby shall not exceed the principal
sum of $7,000,000.00, plus interest thereon and any disbursements made for the
payment of taxes, levies or insurance on the Premises covered by the lien of
this Mortgage or any other sums paid by Mortgagee pursuant to the terms hereof,
with interest thereof; and this Mortgage shall secure any and all additional or
further monies which may be advanced by Mortgagee to Mortgagor after the date
hereof, which future advances of money, if made, shall be evidenced by a note or
notes executed by Mortgagor to Mortgagee bearing such rate of interest and with
such maturities as shall be determined from time to time, but any and all such
future advances secured by this instrument shall be made not more than twenty
(20) years after the date of this Mortgage. Nothing herein contained shall be
deemed an obligation on the part of Mortgagee to make any future advances.

Mortgagor expressly waives and relinquishes any right granted under
Section 697.04, Florida Statutes, or otherwise, to limit the amount of
indebtedness that may be outstanding at any time during the term of this
Mortgage. Mortgagor further covenants not to file for record any notice limiting
the maximum principal amount that may be secured by this Mortgage and agrees
that any such notice, if filed, shall be null and void and of no effect, and
further agrees that the filing of any such notice shall constitute an Event of
Default hereunder.

Environmental Matters. Mortgagor expressly represents, covenants and warrants to
Mortgagee that the Premises will not, in the future, be used for the handling,
storage, treatment, transportation or disposal of pollutants, hazardous wastes
or hazardous substances, except in compliance with Environmental Laws (as
defined in the Loan Agreement). Mortgagor agrees to indemnify, defend and hold
Mortgagee harmless from and against any loss to Mortgagee, including, without
limitation, attorneys’ fees (including appellate), incurred by Mortgagee as a
result of the future use, handling, storage, transportation, treatment or
disposal of pollutants, hazardous wastes or hazardous substances, including
asbestos. In the event of a violation of the covenant and warranty in this
paragraph,



--------------------------------------------------------------------------------

Mortgagee may, at its sole discretion, either declare an Event of Default under
the Loan Agreement and this Mortgage or require Mortgagor to take action, or
expend monies on Mortgagor’s behalf, to correct such violation and to rectify
all adverse consequences of such violation. In the event Mortgagee elects to
expend monies to correct any such violation, such monies shall be deemed
proceeds of the loan secured by this Mortgage, shall be so secured and shall be
repaid and bear interest as provided in the Notes. Any such action taken by
Mortgagee shall not constitute a waiver of any claim that Mortgagee has under
law for any loss incurred by Mortgagee as a result of such violation.

Notice. Any notice to Mortgagor provided for in this Mortgage shall be given by
delivering it or by mailing it by first-class mail unless applicable law
requires use of another method. The notice shall be directed to Mortgagor’s
address set forth on page 1 of this Mortgage or any other address Mortgagor
designates by notice to Mortgagee. Any notice to Mortgagee shall be given by
first-class mail to 501 East Kennedy Blvd., Suite 900, Tampa, Florida 33602, or
any other address Mortgagee designates by notice to Mortgagor. Any notice
provided for in this Mortgage shall be deemed to have been given to Mortgagor or
Mortgagee when given as provided in this paragraph. Each party may change the
address to which any such notice is to be delivered or mailed, by furnishing
written notice of such change to the other party, but no such notice of change
shall be effective unless and until received by such other party.

Forbearance by Mortgagee Not a Waiver. Any waiver of any payment under the Notes
or Mortgage at any time shall not, at any other time, constitute a waiver of the
terms of the Notes or Mortgage, and the acceptance of late payments under the
Notes shall not constitute a waiver of the option of Mortgagee to accelerate the
indebtedness as provided for herein.

Remedial Advances. Upon an Event of Default, then Mortgagee, without waiving or
otherwise impairing any other right or remedy of Mortgagee, at its sole option
and without obligation to do so, and with ten (10) days prior written notice to
Mortgagor, may make any such payment or take such action as Mortgagee deems
necessary or appropriate to correct such default, or to protect the security of
this Mortgage, or the Other Loan Documents, or both. All payments made by
Mortgagee pursuant to the terms of this Mortgage or the Other Loan Documents so
made, together with all costs and expenses so incurred, will be added to the
principal amount due under the Notes and thereafter will bear interest at the
highest rate provided for in the Notes, and will be secured by the lien and
security interest granted by this Mortgage, and by the Other Loan Documents.
Such sum(s) shall be paid by Mortgagor immediately upon demand by Mortgagee.

Other Lienholders. Any person or entity taking a junior mortgage, or other lien
upon the Premises or any part thereof or any interest therein, shall take said
lien subject to the rights of Mortgagee to amend, modify, extend, renew or
release the Notes, this Mortgage or any other document or instrument evidencing,
securing or guaranteeing the Notes, in each and every case without obtaining the
consent of the holder of such junior lien and without the lien of this Mortgage
losing its priority over the rights of any such junior lien.

Taxation.

If any law is amended, enacted or adopted after the date of this Mortgage which
deducts the Notes from the value of the Premises for the purpose of taxation or
which imposes a tax, either directly or indirectly, on the Notes or Mortgagee’s
interest in the Premises, Mortgagor will pay such tax, with interest and
penalties thereon, if any. In the event Mortgagee is advised by counsel chosen
by it that the payment of such tax or interest and penalties by Mortgagor would
be unlawful or taxable to Mortgagee or unenforceable or provide the basis for a
defense of usury, then in any such event, Mortgagee shall have the option, by
written notice of not less than forty-five (45) days, to declare the Notes
immediately due and payable.



--------------------------------------------------------------------------------

If at any time the United States of America, any State thereof or any
subdivision of any such State shall require revenue or other stamps to be
affixed to the Notes or this Mortgage, or impose any other tax or charge on the
same, Mortgagor will pay for the same, with interest and penalties thereon, if
any. Mortgagor hereby agrees that, in the event that it is determined that
additional documentary stamp tax or intangible tax is due hereon or on any
mortgage or promissory Notes executed in connection herewith (including without
limitation, the Notes), Mortgagor shall indemnify and hold harmless Mortgagee
for all such documentary stamp tax and/or intangible tax, including all
penalties and interest assessed or charged in connection therewith. Mortgagor
shall pay the same within ten (10) days after demand of payment from Mortgagee
and the payment of such sums shall be secured by this Mortgage and such sums
shall bear interest at the default rate (as defined in the Notes) until paid in
full.

Rights of Mortgagee, Actions of Mortgagee and Waivers by Mortgagor.

Mortgagee may release, regardless of consideration, any part of the Premises
without, as to the remainder, in any way impairing, affecting, subordinating or
releasing the lien or security interests evidenced by this Mortgage or the other
Other Loan Documents or affecting the obligations of Mortgagor or any other
party to pay the Notes. For payment of the Notes, Mortgagee may resort to any
collateral securing the payment of the Notes in such order and manner as
Mortgagee may elect. No collateral taken by Mortgagee shall in any manner impair
or affect the lien or security interests given pursuant to the Other Loan
Documents, and all collateral shall be taken, considered and held as cumulative.

Mortgagor hereby irrevocably and unconditionally waives and releases: (i) all
benefits that might accrue to Mortgagor by virtue of any present or future law
exempting the Premises from attachment, levy or sale on execution or providing
for any appraisement, valuation, stay of execution, exemption from civil
process, redemption or extension of time for payment; (ii) all notices of any
Event of Default except as expressly provided herein or of Mortgagee’s exercise
of any right, remedy or recourse provided for under the Other Loan Documents;
and (iii) any right to a marshalling of assets, a sale in inverse order of
alienation or any other right to direct in any manner, the order of sale of any
of the Premises.

Mortgagor hereby expressly waives and releases to the fullest extent permitted
by law, the pleading of any statute of limitations as a defense to payment of
the Notes.

Mortgagee has the right to appear in and defend any action or proceeding brought
with respect to the Premises and to bring any action or proceeding, in the name
and on behalf of Mortgagor, which Mortgagee, in its reasonable discretion,
decides should be brought to protect the security of this Mortgage or the Other
Loan Documents, or both, or Mortgagee’s rights or powers thereunder. Mortgagee
is authorized to pay, purchase, contest, or compromise any encumbrance, charge
or lien that in the reasonable judgment of Mortgagee appears to affect adversely
the Premises or the Additional Collateral; and to take whatever other action
Mortgagee in its discretion deems necessary or appropriate in exercising any
such powers. Mortgagee shall, at its option, be subrogated to the lien of any
mortgage or other security instrument discharged in whole or in part by the
Notes, and any such subrogation rights shall constitute additional security for
the payment of the Notes.



--------------------------------------------------------------------------------

All amounts due under this Mortgage, the Loan Agreement, Notes and the other
Other Loan Documents shall be payable without setoff, counterclaim or any
deduction whatsoever.

In the event that a claim or adjudication is made that Mortgagee has acted
unreasonably or unreasonably delayed acting in any case where by law or under
the Notes, this Mortgage or the other Other Loan Documents, it has an obligation
to act reasonably or promptly, Mortgagee shall not be liable for any monetary
damages, and Mortgagor’s remedies shall be limited to injunctive relief or
declaratory judgment.

The failure of Mortgagee to insist upon strict performance of any term hereof
shall not be deemed to be a waiver of any term of this Mortgage. Mortgagor shall
not be relieved of Mortgagor’s obligations hereunder by reason of (a) the
failure of Mortgagee to comply with any request of Mortgagor or Guarantor to
take any action to foreclose this Mortgage or otherwise enforce any of the
provisions hereof or of the Notes or other Other Loan Documents, (b) the
release, regardless of consideration, of the whole or any part of the Premises,
or of any person liable for the Notes or any portion thereof, or (c) any
agreement or stipulation by Mortgagee extending the time of payment or otherwise
modifying or supplementing the terms of the Loan Agreement, Notes, this Mortgage
or the other Other Loan Documents. Mortgagee may resort for the payment of the
Notes to any other security held by Mortgagee in such order and manner as
Mortgagee, in its discretion, may elect. Mortgagee may take action to recover
the Notes, or any portion thereof, or to enforce any covenant hereof without
prejudice to the right of Mortgagee thereafter to foreclose this Mortgage. The
rights and remedies of Mortgagee under this Mortgage shall be separate, distinct
and cumulative and none shall be given effect to the exclusion of the others. No
act of Mortgagee shall be construed as an election to proceed under any one
provision herein to the exclusion of any other provision. Mortgagee shall not be
limited exclusively to the rights and remedies herein stated but shall be
entitled to every right and remedy now or hereafter afforded at law or in
equity.

Mortgagor hereby waives and renounces all homestead and exemption rights
provided by the constitution and the laws of the United States and of any state,
in and to the Premises as against the collection of the Notes, or any part
hereof. Mortgagor hereby represents and warrants to Mortgagee that no portion of
the Premises constitutes the homestead of any person, that neither Mortgagor nor
any of its principals or partners or their relatives reside on any portion of
the Premises or claim any portion of the Premises as their homestead, and that
no individual residing on the Premises or any portion thereof has any claim to
homestead rights on any portion of the Premises.

By accepting or approving anything required to be observed, performed or
fulfilled, or to be given to Mortgagee pursuant to the Loan Documents,
including, but not limited to, any officer certificates, balance sheet,
statement, survey or appraisal, Mortgagee shall not be deemed to have warranted
or represented the sufficiency, legality, effectiveness or legal effect of the
same, or of any term, provision or condition thereof, and such acceptance or
approval thereof shall not be or constitute any warranty or representation with
respect thereto by Mortgagee.

If Mortgagor shall fail to duly pay or perform any of the terms and provisions
of this Mortgage or the Other Loan Documents, then at any time thereafter
without notice to or demand upon Mortgagor, and without waiving or releasing any
right, remedy or power of Mortgagee, Mortgagee may pay or perform same for the
account of and at the expense of Mortgagor, and Mortgagor shall have the right
and is authorized to enter, and to authorize others to enter, upon the Premises
at all reasonable times for such purposes and to take all such action thereon
and with respect to the Premises and the Additional Collateral as Mortgagee in
its discretion deems necessary or appropriate.



--------------------------------------------------------------------------------

Uniform Commercial Code Security Agreement. This Mortgage creates a lien on and
grants a security interest in, the personal property of Mortgagor located and to
be located on the Premises, and it shall constitute a security agreement under
the Florida Uniform Commercial code or other law applicable to the creation of
liens on personal property described in the UCC-1 Financing Statements executed
in connection herewith. Mortgagor covenants and agrees to execute, file and
refile such financing statements, continuation statements or other documents as
Mortgagee shall require from time to time with respect to such personal
property. This Mortgage shall constitute a financing statement under the Florida
Uniform Commercial Code. If an Event of Default occurs, Mortgagee shall have all
rights and remedies of a secured party under the Florida Uniform Commercial
Code.

Intentionally Deleted.

Miscellaneous.

Time is of the essence of this Mortgage.

The covenants, provisions and conditions imposed on Mortgagor under this
Mortgage shall be binding on and shall inure to the successors, heirs,
executors, personal representatives and assigns of and all successors in title
to Mortgagor.

Each and all of the covenants and obligations of Mortgagor (other than
warranties and representations contained herein) shall survive the execution and
delivery of the Loan Documents and shall continue in full force and effect until
the Notes shall have been paid in full; provided, however, that nothing
contained in this paragraph shall limit the obligations of Mortgagor except as
otherwise set forth herein. In addition, any and all warranties and
representations of Mortgagor contained herein shall survive the execution and
delivery of the Loan Documents and (i) shall continue for a period of one
(1) year following any release of this Mortgage executed by Mortgagee and
satisfaction of the loan evidenced by the Loan Documents, and (ii) shall survive
the transfer or assignment of this Mortgage, the entry of a judgment of
foreclosure, sale of the Premises by foreclosure or deed in lieu of foreclosure
(including, without limitation, any transfer of the Mortgage by Mortgagee of any
of its rights, title and interest in and to the Premises to any party, whether
or not affiliated with Mortgagee).

The terms and provisions of the loan commitment letter, if any, between
Mortgagor and Mortgagee are hereby incorporated into and made a part of this
Mortgage. In the event any of the terms and provisions of this Mortgage, the
Loan Agreement, Notes or any of the other Other Loan Documents of even date
herewith, conflict with any of the terms and provisions of the commitment
letter, the terms and provisions of this Mortgage, the Loan Agreement, Notes and
such Other Loan Documents will prevail.

Mortgagor, within ten (10) days after written request from Mortgagee from time
to time, shall furnish a written statement, duly acknowledged, setting forth the
unpaid principal balance of, and interest on, the Notes, and whether or not any
offsets or defenses exist thereto.

Mortgagor shall, at Mortgagor’s sole cost and expense, provide Mortgagee with
any financial statements, financial reports, appraisals or other documentation
with respect to Mortgagor or the Premises which may be required from time to
time by any governmental authority having regulatory authority over Mortgagee.
Such information shall be provided by Mortgagor within thirty (30) days after
written request from Mortgagee.



--------------------------------------------------------------------------------

If required by the applicable governmental authorities, Mortgagee may obtain at
Mortgagor’s expense an appraisal(s) of any part of the Premises prepared in
accordance with written instructions from Mortgagee by a third party appraiser
engaged directly by Mortgagee. Each such appraiser and appraisal shall be
satisfactory to Mortgagee. The cost of such appraisal shall be due and payable
by Mortgagor on demand and shall be secured by this Mortgage.

No agreement unless in writing and signed by an authorized officer of Mortgagee
and no course of dealing between the parties hereto shall be effective to
change, waive, terminate, modify, discharge or release in whole or in part any
provision of this Mortgage.

Upon Mortgagee’s receipt of evidence of the loss, theft, destruction or
mutilation of the Notes, or any amendment or modification thereto, or of any of
the other Other Loan Documents, Mortgagor will execute and deliver, in lieu
thereof, a replacement notes or document, as applicable, identical in form and
substance to the replaced document.

The provisions of this Mortgage and the other Other Loan Documents are for the
benefit of Mortgagor and Mortgagee and shall not inure to the benefit of any
third party (other than any successor or assignee of Mortgagee). This Mortgage
and the other Other Loan Documents shall not be construed as creating any
rights, claims or causes of action against Mortgagee or any of its officers,
directors, agents or employees in favor of any party other than Mortgagor.

The relationship of Mortgagee and Mortgagor is solely that of debtor and
creditor, and Mortgagee has no fiduciary or other special relationship with
Mortgagor, and no term or condition of any of the Loan Documents shall be
construed to be other than that of debtor and creditor. Mortgagor represents and
acknowledges that the Loan Documents do not provide for any shared appreciation
rights or other equity participation interest.

Mortgagee may institute and maintain any suits and proceedings as Mortgagee may
deem advisable (i) to prevent any impairment of the Premises by any acts which
may be unlawful or in violation of this Mortgage, (ii) to preserve or protect
its interest in the Premises, and (iii) to restrain the enforcement of or
compliance with any governmental requirement that may be unconstitutional or
otherwise invalid, if the enforcement of or compliance with such governmental
requirement might impair the security hereunder or be prejudicial to Mortgagee’s
interest.

MORTGAGOR AND MORTGAGEE, BY ACCEPTING THIS MORTGAGE, HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO A TRIAL BY JURY
IN RESPECT TO ANY ACTION, PROCEEDING, LITIGATION OR COUNTERCLAIM BASED HEREON,
OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS MORTGAGE, THE NOTE AND THE
OTHER LOAN DOCUMENTS, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF EITHER PARTY.



--------------------------------------------------------------------------------

Subject to the limitation of recovery set forth in Section 1 of the Mortgage,
the loan evidenced by the Loan Documents and any other loans by Mortgagee to
Mortgagor, now existing or made hereafter, are hereby cross- defaulted and
cross-collateralized so that any collateral encumbered by the Loan Documents and
any loan documents pertaining to the other loans from Mortgagee to Mortgagor
shall secure all loans between Mortgagor and Mortgagee, and a default under any
one of such loans shall constitute an event of default under all such loans
subject to applicable cure and grace periods provided for in such loans. The
indebtedness evidenced by the Notes will be secured both by this Mortgage and by
other collateral being granted by Mortgagor to Mortgagee pursuant to separate
agreements.

IN WITNESS WHEREOF, Mortgagor has executed this Mortgage on the date first above
written.

 

WITNESSES:     MORTGAGOR:     AEROSONIC CORPORATION, a Delaware corporation    
  BY:   /S/ Douglas Hillman

(Print Name:                                             )

          ITS:           (SEAL)

(Print Name:                                             )

     

STATE OF FLORIDA

COUNTY OF HILLSBOROUGH

The foregoing instrument was acknowledged before me this              day of
April, 2010, by                                 , the
                                 of AEROSONIC CORPORATION, a Delaware
corporation, on behalf of the corporation, who ¨ is personally known to me OR ¨
produced a                              Drivers License as identification.

  

Notary Signature

 

(NOTARY SEAL)

  

(Type, Stamp or Print Name)

NOTARY PUBLIC

State of Florida at Large

My commission expires:



--------------------------------------------------------------------------------

EXHIBIT “A”

LEGAL DESCRIPTION

Begin at the Northeast corner of the Southeast 1/4 of the Northwest 1/4 of
SECTION 12, TOWNSHIP 29 SOUTH, RANGE 15 EAST, Pinellas County, Florida, and run
thence South 0°16’59” West, along the North-South mid-section line of said
section, a distance of 350.0 feet to a point; thence run North 89°20’5” West, a
distance of 50.0 feet for the Point of Beginning, thence run North 89°20’5”
West, a distance of 450.0 feet to a point, thence run South 0°16’59” West, a
distance of 415.0 feet to a point, thence run South 89°20’5” East, a distance of
450.0 feet, thence run North 0°16’59” East, a distance of 415.0 feet to the
Point of Beginning, all in a portion of Tract A of REPLAT OF BLOCKS 1 THRU 19 OF
MARYMONT, according to the map or plat thereof as recorded in Plat Book 39, Page
31, of the Public Records of Pinellas County, Florida.